Title: From George Washington to John Blair, 2 April 1758
From: Washington, George
To: Blair, John


To The President—written on the road to Winchr 
Honble Sir,April 2, 1758     
The Bearer, unfortunately pursuing me, insted of continuing on from Fredericksburgh (when he heard that I had passed that place in my way to Alexandria) is the cause of the enclosed being detained so long from your Honor. The business which carried me by Alexanda, was partly of a public and partly of a private nature; and I embraced this opportunity of accomplishing both, doubting whether another might offer, before I should be obliged to take the field.
The enclosed papers contain matters of a most important and interesting nature. The subject is explicitly handled; for which reason I shall urge nothing more on it, than to recommend, in the most pressing and submissive manner, the necessity of providing for the reception of our Indian Friends. The consequence of inviting these people to our assistance, and their finding us so unprepared when they come, may be destructive of our Interest; it being the cause already of much murmurring and discontent.
These People are too sensible of their importance, to be put off with vague promises.
I do not know at whose Expence those numerous parties of Indians, are to be furnished, whether at the charge of the southern colonies in general, or this Government in particular? But of this I am fully satisfied, that, until such time as the indian agent, or some other person, is invested with Power, and the means also of laying in suitable necessaries for them; we shall never be in a condition, either of fitting them for war, or giving them content. For, although much money hath been laid out for Goods to present them with, yet those presents have been so injudiciously chosen, that, when they have been offered to the Indians, they have laughed at, and refused them. I have no other motive for representing this matter so freely to your Honor,

than as the Assembly are about to sit, that those Inconveniences, if they should appear such, being fully represented, may be redressed.
I have now, Sir, to apologize for my paper, &c. The Bearer overtook me on the road within less than a days ride of Winchester; and being unwilling to detain the enclosed, put into the first house to dispatch him, which was unprovided with paper—except such as could be taken from a Book; and such is made use of by Your Honors’ Most obed. Servant,

G:W.

